 
 
I 
111th CONGRESS
1st Session
H. R. 4044 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2009 
Ms. Berkley (for herself, Mr. Filner, Ms. Corrine Brown of Florida, Mr. Hall of New York, Mr. Michaud, Mr. Courtney, Mr. Nye, Mr. Hare, Mr. Teague, Mr. Rodriguez, Ms. Schakowsky, Mr. Ellsworth, Mr. Moore of Kansas, Mr. Crowley, Mr. Engel, Mr. Space, Mr. Grayson, Mr. Wu, Mr. Driehaus, Ms. Titus, Ms. Eddie Bernice Johnson of Texas, Ms. Watson, Mr. Serrano, Mr. Adler of New Jersey, Mr. Schauer, Mr. Murphy of New York, Ms. Loretta Sanchez of California, Ms. Herseth Sandlin, Mr. Altmire, Mr. Higgins, Mr. McNerney, Mr. Cardoza, Mrs. Kirkpatrick of Arizona, Ms. Kilpatrick of Michigan, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to restore plot allowance eligibility for veterans of any war and to restore the headstone or marker allowance for eligible persons. 
 
 
1.Restoration of veteran plot allowance eligibility and headstone or marker allowance 
(a)Restoration of plot allowance eligibility for veterans of any warSection 2303(b) of title 38, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by striking subsection (a) of this section and all that follows through and who and inserting the following: subsection (a), in the case of a veteran who is eligible for a burial allowance under such subsection or under section 2302 of this title, who was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, or who is a veteran of any war and; and 
(2)in paragraph (2)— 
(A)by striking is eligible for a burial allowance under section 2302 of this title or under subsection (a) of this section, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in line of duty, and such veteran; and 
(B)by striking clause (1) of this subsection and inserting paragraph (1). 
(b)Restoration of headstone or marker allowance 
(1)AllowanceSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(h)In lieu of furnishing a headstone or marker under subsection (a)(2) or (b), the Secretary, in the Secretary’s discretion, having due regard for the circumstances in each case, may reimburse the person entitled to request such headstone or marker for the cost of acquiring a non-Government headstone or marker for placement in any cemetery other than a national cemetery in connection with the burial or memorialization of the deceased individual.. 
(2)Conforming amendmentSubsection (g) of such section is amended by adding at the end the following new paragraph: 
 
(4)Reimbursement may not be provided under subsection (h) for the cost of acquiring a non-Government headstone or marker in connection with the burial or memorialization of a person described in section 2411(b) of this title..
(3)Clerical amendmentSubsection (a) of such section is amended by moving the margin of each of paragraphs (1) through (5) by two ems to the right. 
(4)Effective dateThe amendments made by this subsection shall apply with respect to deaths occurring on or after the date of the enactment of this Act. 
 
